Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael L. Greenberg on 13 December 2021.
The application has been amended as follows: 
Specification (clean copy), page 13 of 17, line 4, “The front panel (25)” should be --The Front panel (65)--
Specification (clean copy), page 15 of 17, line 16, “is only to be mounted” was changed to --is to be mounted--
Claim 2 canceled
Claim 3, line 1, “of claim 2,” was changed to --of claim 8,--
Claim 4, line 1, “of claim 2,” was changed to --of claim 8,--
Claim 5, line 1, “of claim 2,” was changed to --of claim 8,--
Claim 5, line 2, “are only to be secured” was changed to --are to be secured--
Claim 7 canceled
Newly added --Claim 8.  A window-mounted pet litter housing and pet shelter apparatus comprising:  
a housing, said housing equipped with side panels, a sloped roof, a transparent rear panel, a floor, and an open front face with a flange around an entirety of the perimeter of said open face;

a hinge, said hinge in communication with said housing and said front door;
wherein said hinge is vertically oriented allowing said front door to open and close;
wherein when said front door is in a closed position it closes off said open front face of said housing;
at least one handle, said at least one handle disposed on said front door;
a flap door, said flap door disposed centrally within said front door;
a landing, said landing disposed below said front door, extending perpendicularly from said flange;
vented lovers, said vented louvers disposed on said side panels;
a mounting frame and an expansion panel, said mounting frame and said expansion panel each equipped with a slot configured to cup a bottom of an opened window and a top of a sill of the window;
wherein said mounting frame is equipped with a gapped segment receiving said expansion panel;
said mounting frame and said expansion panel are fastened to a window frame and sash when installed;
slats, said slats disposed within said expansion frame;
wherein when installed said expansion panel is configured to extend from said mounting frame to close a gap between said housing and said widow frame of said open window;
a central opening in said mounting frame is configured to receive said housing there through, but does not permit said flange to pass through;
wherein said flange is positioned in front of said mounting frame and said side panels, said sloped roof, said transparent rear panel side walls, and said floor are substantially positioned behind the mounting frame when said mounting frame and said housing are installed in said open window frame;

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Cited references US Patent No. 3,918,203; US Patent No. 7,614,363; US Patent No. D317,216; US Patent No. 5,890,455; US Patent No. 5,167,202; US Patent No. D264,261; US Patent No. 4,029,048; U.S. Patent No.8,881,680; US Patent No. 5,522,344 teach widow mounted pet litter and shelter housing, said housing equipped with side panels, a sloped roof, a transparent rear panel, a floor, a front door, a vertical hinge, an expansion panel, a landing, vented louvers, doors with handles and flap doors.
The prior art of record all fails to show, and fails to make obvious, either alone and/or in combination a window-mounted pet litter housing and pet shelter apparatus comprising:  
a housing, said housing equipped with side panels, a sloped roof, a transparent rear panel, a floor, and an open front face with a flange around an entirety of the perimeter of said open face;
a front door;
a hinge, said hinge in communication with said housing and said front door;
wherein said hinge is vertically oriented allowing said front door to open and close;
wherein when said front door is in a closed position it closes off said open front face of said housing;
at least one handle, said at least one handle disposed on said front door;
a flap door, said flap door disposed centrally within said front door;
a landing, said landing disposed below said front door, extending perpendicularly from said flange;
vented lovers, said vented louvers disposed on said side panels;
said mounting frame and said expansion panel each equipped with a slot configured to cup a bottom of an opened window and a top of a sill of the window;
wherein said mounting frame is equipped with a gapped segment receiving said expansion panel;
said mounting frame and said expansion panel are fastened to a window frame and sash when installed;
slats, said slats disposed within said expansion frame;
wherein when installed said expansion panel is configured to extend from said mounting frame to close a gap between said housing and said widow frame of said open window;
a central opening in said mounting frame is configured to receive said housing there through, but does not permit said flange to pass through;
wherein said flange is positioned in front of said mounting frame and said side panels, said sloped roof, said transparent rear panel side walls, and said floor are substantially positioned behind the mounting frame when said mounting frame and housing are installed in said open window frame;
mounting holes, said mounting holes disposed within said flange configured to receive fasteners that secure the housing to the mounting frame.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



13 December 2021